                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



UNITED STATES OF AMERICA,                PO-18-5074-GF-JTJ
                                         Ticket Number: 6562781
                   Plaintiff,            Location Code: M13
                                         Disposition Code: PE
vs.
                                         JUDGMENT IN A CRIMINAL CASE
RYAN NORTHCUTT,

                   Defendant.



      The Defendant, Ryan Northcutt, reached a plea agreement to the charge of:
OPERATING A MOTOR VEHICLE UNDER THE INFLUENCE OF
ALCOHOL.
      The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
            1. Defendant must pay a fine in the amount of $1,000.00 plus $30.00
               Special Assessment for OPERATING A MOTOR VEHICLE
               UNDER THE INFLUENCE OF ALCOHOL for a total of
               $1,030.00. Defendant must pay by check or money order payable
               to AU.S. COURTS C CVB@ and mailed to CENTRAL
               VIOLATIONS BUREAU, P.O. Box 71363, Philadelphia, PA
               19176-1363. Defendant may also pay online at
               www.cvb.uscourts.gov . The fine shall be paid in full on or before
                December 11, 2018.
             2. One day of jail time imposed (with credit for one day already
                served).
      Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge Johnston. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the “original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: October 11, 2018.
DATED this 16th day of October, 2018
